                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      ) Criminal No. 4:18-CR-00011
                                                       )
                                                       )
MARCUS JAY DAVIS, ET AL                                )


                                  NOTICE OF APPEARANCE

       Rachel Barish Swartz, Assistant United States Attorney, for the Western District of

Virginia, hereby notes her appearance as counsel in this case.


                                                       Respectfully submitted,

                                                       THOMAS T. CULLEN
                                                       UNITED STATES ATTORNEY

Dated: October 18, 2019                                s/ Rachel Barish Swartz
                                                       Assistant United States Attorney
                                                       NYSB No. 4667044
                                                       United States Attorney's Office
                                                       P.O. Box 1709
                                                       Roanoke, VA 24008
                                                       TEL (540) 857-2250
                                                       FAX (540) 857-2614
                                                       Rachel.Swartz@usdoj.gov

                                  CERTIFICATE OF SERVICE

       I hereby certify that I have on this 18th day of October, 2019, electronically filed the

foregoing Notice of Appearance with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.


                                                       s/ Rachel Barish Swartz
                                                       Assistant United States Attorney
